 Exhibit 10.8

 

 

[image1.jpg]

 
 

--------------------------------------------------------------------------------

 

 [image2.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 [image3.jpg]

 
 

--------------------------------------------------------------------------------

 

 [image4.jpg]

 
 

--------------------------------------------------------------------------------

 

 [image5.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[image6.jpg]

 
 

--------------------------------------------------------------------------------

 

 

[image7.jpg]

 
 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, modified,
supplemented or restated, this “Agreement”) is dated as of February 12, 2014 and
is made by and among PARK ELECTROCHEMICAL CORP., a New York corporation (the
“Parent Company”), and any of its Subsidiaries that hereafter join this
Agreement as Borrowers (with the Parent Company, each a “Borrower” and
collectively, the “Borrowers”), each of the GUARANTORS (as hereinafter defined)
party hereto, and PNC BANK, NATIONAL ASSOCIATION (the “Lender”).

 

RECITALS

 

The Borrowers and Lender entered into a Credit Agreement dated as of January 30,
2013 (as amended by a certain written amendment agreement dated as of April 29,
2013, the “Existing Credit Agreement”).

 

The Borrowers have requested the Lender to amend and restate the Existing Credit
Agreement to provide a revolving credit facility to the Borrowers in an
aggregate principal amount not to exceed $106,000,000, on the terms and subject
to the conditions set forth in this Agreement. In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:

 

1.     DEFINED TERMS

 

1.1     Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

 

Affiliate shall mean, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) the Lender, (b) an
Affiliate of the Lender or (c) an entity or an Affiliate of an entity that
administers or manages the Lender.

 

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Secretary or Treasurer of
such Loan Party or such other individuals, designated by written notice to the
Lender from the Borrowers, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrowers may
amend such list of individuals from time to time by giving written notice of
such amendment which shall be acknowledged by the Lender.

 

 
-1-

--------------------------------------------------------------------------------

 

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

 

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

 

Borrower shall mean individually and Borrowers shall mean collectively the
Parent Company and any of its Subsidiaries who hereafter join this Agreement as
Borrowers.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(a) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers shall
constitute one Borrowing Tranche, and (b) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Capital Lease shall mean, at any time, a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

Cash Collateralize shall mean to pledge and deposit with or deliver to the
Lender, as collateral for the Letter of Credit Obligations, cash or deposit
account balances pursuant to documentation satisfactory to the Lender. Such cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the Lender.

 

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

CFTC shall mean the Commodity Futures Trading Commission.

 

 
-2-

--------------------------------------------------------------------------------

 

 

Change in Control shall mean:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Parent Company
entitled to vote for members of the board of directors or equivalent governing
body of the Parent Company on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

 

(b)     any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Parent Company, or
control over the equity securities of the Parent Company entitled to vote for
members of the board of directors or equivalent governing body of the Parent
Company on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such securities.

 

Closing Date shall mean the date on which the conditions specified in Sections
7.1 and 7.2 shall first have been satisfied, as confirmed in writing by (a) the
Borrower pursuant to its certificate delivered under Section 7.1.1(xi), and (b)
the Lender (which writing may be from the Lender or its counsel, and may be in
the form of an electronic message), which shall be the date hereof. For the sake
of clarity, the Closing Date shall occur prior to the funding of any Loans or
issuance of any Letters of Credit.

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

Collateral shall mean the collateral under the Pledge Agreement and any cash
collateral referred to in the definition of Cash Collateralize.

 

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties or any Subsidiary thereof in the
ordinary course of their business.

 

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificates of the Borrowers].

 

 
-3-

--------------------------------------------------------------------------------

 

 

Consolidated EBITDA for any period of determination shall mean the sum of net
income, interest expense, income tax expense, depreciation, amortization and
non-cash charges (including non-cash charges related to deferred tax
liabilities), minus non-cash gains, in each case of the Borrowers and their
Subsidiaries for such period determined and consolidated in accordance with
GAAP.

 

Control shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

Covered Entity shall mean (a) the Borrowers, each of the Borrowers'
Subsidiaries, all Guarantors and all pledgors of Collateral, and (b) each Person
that, directly or indirectly, is in control of a Person described in the
foregoing clause (a). For purposes of this definition, control of a Person shall
mean the direct or indirect (x) ownership of, or power to vote, 25% or more of
the issued and outstanding equity interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise (but not solely by reason of the position of officer or
director).

 

Current Maturities shall mean, for any period, the scheduled payments of
principal made during the prior four (4) fiscal quarters on all Indebtedness for
borrowed money having an original term of more than one (1) year (including but
not limited to amortization of Capital Lease obligations), for the Borrowers and
their consolidated Subsidiaries for such period; provided, however, that
“Current Maturities” with respect to Revolving Credit Loans shall be set at
$10,000,000 for each of the fiscal quarters ending on or about May 30, 2015,
August 30, 2015 and November 30, 2015.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Lender by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the LIBOR Reserve Percentage on such day.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Drawing Date shall have the meaning specified in Section 2.7.3 [Disbursements,
Reimbursement].

 

Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the stated effective date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the stated effective date of this Agreement and/or such other Loan
Document(s) to which such Loan Party is a party).

 

 
-4-

--------------------------------------------------------------------------------

 

 

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common Control with any of the Borrowers and treated as a
single employer under Section 414 of the Code.

 

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by any
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA of, or the commencement of
proceedings by the PBGC to terminate, a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA or contributions due but not delinquent, upon any Borrower or any
ERISA Affiliate.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Evergreen Letter of Credit shall mean a Letter of Credit having an automatic
renewal feature (subject to Lender’s annual right to not renew such Letter of
Credit on terms acceptable to the Lender) and a final expiration date prior to
the Expiration Date.

 

 
-5-

--------------------------------------------------------------------------------

 

 

Exchange Act shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

 

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party's failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
the applicable guaranty or security interest under the applicable security
agreement is or becomes illegal under the CEA, or any rule, regulations or order
of the CFTC, solely as a result of the failure by such Loan Party for any reason
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap, (b) if a guarantee of a Swap Obligation would cause such obligation to be
an Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of such guaranty but not for
purposes of the grant of such security interest, and (c) if there is more than
one Loan Party executing this Agreement or the other Loan Documents and a Swap
Obligation would be an Excluded Hedge Liability with respect to one or more of
such Persons, but not all of them, the definition of Excluded Hedge Liability or
Liabilities with respect to each such Person shall only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Hedge Liabilities
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitment,
February 12, 2018.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Lender (for purposes of this definition, an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Lender at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest hereunder with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to the
Borrowers, effective on the date of any such change.

 

 
-6-

--------------------------------------------------------------------------------

 

 

First Funding Date shall mean the Business Day on which proceeds of the
Revolving Credit Loans are first advanced under this Agreement.

 

Fixed Charge Coverage Ratio for any period shall mean (i) Consolidated EBITDA,
divided by (ii) the sum of Current Maturities, plus interest expense, plus cash
taxes paid, plus cash dividends paid, plus Unfunded Capital Expenditures, in
each case of the Borrowers and their Subsidiaries for such period all determined
and consolidated in accordance with GAAP, less distributions of the Parent
Company to its shareholders from the proceeds of the Loans.

 

Funded Debt shall mean, without duplication, all Indebtedness for borrowed
money, including but not limited to capitalized lease obligations, reimbursement
obligations in respect of letters of credit (that are not fully collateralized
by cash or cash equivalents, which is held by PNC), and guaranties of any such
Indebtedness.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof. As of the Closing Date,
Nelco Products, Inc., a Delaware corporation, Neltec, Inc., a Delaware
corporation and Park Aerospace Technologies Corp., a Kansas corporation, are
Guarantors.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business, including without limitation such Person’s liabilities under
agreements to indemnify that are (a) characterized as debt or guarantied debt,
(b) the subject of footnotes in the Borrowers’ financial statements, or (c) if
paid, could result in a Material Adverse Change, but excluding other agreements
to indemnify in the ordinary course of business.

 

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement dated as of
January 30, 2013 by each of the Guarantors in favor of Lender, a copy of which
is attached hereto as Exhibit 1.1(G)(2), as the same may be amended, restated or
otherwise modified.

 

Immaterial Domestic Subsidiary shall mean, as of the Closing Date, any domestic
Subsidiary of the Parent Company other than a Guarantor. In accordance with
Section 8.2.9, the Borrowers and Lender may agree in writing to designate (or
remove the designation of) domestic Subsidiaries of the Parent Company as
“Immaterial Domestic Subsidiaries” from time to time after the Closing Date.

 

 
-7-

--------------------------------------------------------------------------------

 

 

Immaterial Foreign Subsidiary shall mean, as of the Closing Date, any foreign
Subsidiary of the Parent Company other than Nelco Products Pte. Ltd., a
Singapore entity. In accordance with Section 8.2.9, the Borrowers and Lender may
agree in writing to designate (or remove the designation of) foreign
Subsidiaries of the Parent Company as “Immaterial Foreign Subsidiaries” from
time to time after the Closing Date.

 

Immaterial Subsidiary shall mean any Immaterial Domestic Subsidiary or
Immaterial Foreign Subsidiary, as the case may be.

 

Indebtedness shall mean, as to any Person at any time, without duplication:

 

(a)     its liabilities for borrowed money;

 

(b)     its liabilities for the deferred purchase price of property acquired by
such Person (excluding (i) accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property, and
(ii) contingent earn-out payment obligations and other similar purchase price
adjustments that (A) are not characterized as debt, (B) are not the subject of
footnotes in the Borrowers’ financial statements, and (C) if paid, could not
result in a Material Adverse Change) and its liabilities under agreements to
indemnify that are (x) characterized as debt, (y) the subject of footnotes in
the Borrowers’ financial statements, or (z) if paid, could result in a Material
Adverse Change, but excluding other agreements to indemnify in the ordinary
course of business;

 

(c)     (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;

 

(d)     all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

 

(e)     all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

 

(f)     the aggregate Swap Termination Value of all Interest Rate Hedges of such
Person; and

 

(g)     any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

 

 
-8-

--------------------------------------------------------------------------------

 

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Borrowers].

 

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Lender on a non-confidential basis prior to disclosure by the
Loan Parties or any of their Subsidiaries.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors undertaken under any Law.

 

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (a) the Borrowing
Date if the Borrowers are requesting new Loans, or (b) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrowers are renewing or converting
to the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.

 

Interest Rate Hedge shall mean (a) any and all interest rate swap transactions,
basis swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward foreign exchange transactions, cap
transactions, floor transactions, currency options, spot contracts or any other
similar transactions or any of the foregoing (including, but without limitation,
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc.,
International Foreign Exchange Master Agreement.

 

 
-9-

--------------------------------------------------------------------------------

 

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

IRS shall mean the Internal Revenue Service.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

 

Lender shall mean PNC Bank, National Association, and its successors and
assigns, as lender of the Loans hereunder and issuer of Letters of Credit
hereunder.

 

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided to any of the Loan Parties by the Lender or any of its Affiliates.

 

Letter of Credit shall have the meaning specified in Section 2.7.1 [Issuance of
Letters of Credit].

 

Letter of Credit Fee shall have the meaning specified in Section 2.7.2 [Letter
of Credit Fees].

 

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus without duplication the aggregate
Reimbursement Obligations on such date.

 

Letter of Credit Sublimit shall have the meaning specified in Section 2.7.1
[Issuance of Letters of Credit].

 

LIBOR Rate shall mean with respect to the Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Lender which has been approved by the
British Bankers' Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (for purposes of this definition, an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Lender at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. LIBOR may also be expressed by the following formula:

 

 
-10-

--------------------------------------------------------------------------------

 

 

                                  London interbank offered rates quoted by
Bloomberg
LIBOR Rate     =     or appropriate successor as shown on Bloomberg Page BBAM1
                                                       1.00 - LIBOR Reserve
Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Lender shall give
prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); provided, however,
that a filed financing statement that was not authorized by the applicable
debtor will not, by itself, constitute a Lien, so long as the applicable debtor
is pursuing in good faith with appropriate diligence to have such financing
statement terminated of record, for a period of time not to exceed ninety (90)
days after the date of the applicable Person’s knowledge thereof.

 

Loan Documents shall mean this Agreement, the Guaranty Agreement, the Note, the
Pledge Agreement and any other instruments, certificates or documents delivered
in connection herewith or therewith.

 

Loan Parties shall mean the Borrowers and the Guarantors.

 

Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans or any Revolving Credit Loan.

 

 
-11-

--------------------------------------------------------------------------------

 

 

 

Material Adverse Change shall mean any set of circumstances or events which (a)
has any material adverse effect upon the validity or enforceability of the Loan
Documents, (b) is material and adverse to the business, assets, financial
condition or results of operations of the Loan Parties and their Subsidiaries,
(c) impairs materially the ability of the Loan Parties to duly and punctually
pay or perform the Obligations, or (d) impairs materially the ability of the
Lender to enforce its legal remedies pursuant to the Loan Documents.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
have the meaning commonly associated therewith; provided that if any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.

 

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

Note shall mean the promissory note in the form of Exhibit 1.1(N) evidencing the
Revolving Credit Loan.

 

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, or any
other Loan Document whether to the Lender or its Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product, including
without limitation any interest accruing thereon after maturity, the filing of
any petition in bankruptcy or the commencement of any insolvency, reorganization
or like proceeding relating to a Loan Party. Notwithstanding anything to the
contrary contained in the foregoing, the term “Obligation” shall not include any
Excluded Hedge Liabilities.

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

 
-12-

--------------------------------------------------------------------------------

 

 

Other Lender Provided Financial Service Product shall mean an agreement or other
arrangement under which the Lender or any Affiliate of the Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

 

Parent Company shall mean Park Electrochemical Corp., a New York corporation,
its successors and assigns.

 

Participant has the meaning specified in Section 10.8.3 [Participations].

 

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

 

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder (other than future obligations consisting of
contingent Obligations that may be owing or for which no claims have been made
and which expressly survive termination of the Loan Documents), termination of
the Revolving Credit Commitment and cash collateralization, expiration and/or
termination of all Letters of Credit.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

Permitted Acquisitions shall have the meaning assigned to such term in
Section 8.2.6(ii).

 

Permitted Investments shall mean:

 

(a)     investments in cash;

 

(b)     direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(c)     short-term commercial paper, including variable amount master demand
notes, in Dollars, carrying the highest rating by Standard & Poor's or P-1 by
Moody's Investors Service, Inc. issued for corporations headquartered in the
United States on the date of acquisition;

 

 
-13-

--------------------------------------------------------------------------------

 

 

(d)     time certificates of deposit or repurchase agreements (including those
purchased through the Certificate of Deposit Account Registry Service) in
Dollars maturing within one year in commercial banks carrying the highest rating
by Standard & Poor's or P-1 by Moody's Investors Service, Inc. issued for
commercial banks headquartered in the United States on the date of acquisition
or having capital, surplus and undivided profits in excess of $200,000,000;

 

(e)     corporate and municipal obligations maturing in twelve (12) months or
less from the date of acquisition and having a rating of AA or better by
Standard & Poor’s or Aa by Moody’s Investors Service, Inc.;

 

(f)     money market or mutual funds whose investments are limited to those
types of investments described in clauses (b)-(e) above; and

 

(g)     other investments consistent with (or more conservative than) the Parent
Company’s written investment policy, a copy of which is attached hereto as
Schedule 1.1(P).

 

Permitted Liens shall mean:

 

(a)     Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable, or are being
contested in good faith, with adequate reserves set aside, by appropriate
proceedings diligently conducted;

 

(b)     Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;

 

(c)     Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

 

(d)     Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

 

(e)     Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(f)     Liens in favor of the Lender and its Affiliates securing the
Obligations;

 

 
-14-

--------------------------------------------------------------------------------

 

 

(g)     Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under operating leases securing obligations of such Loan Party or Subsidiary to
the lessor under such leases;

 

(h)     Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), together with any renewals thereof; provided that the principal
amount secured thereby is not hereafter increased, and no additional assets
become subject to such Lien;

 

(i)     Purchase Money Security Interests and Capital Leases securing
Indebtedness permitted under Section 8.2.1(ii)(a), so long as such Liens extend
only to the assets purchased (and proceeds thereof);

 

(j)     The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within
forty-five (45) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:

 

(1)     Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2)     Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

 

(3)     Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or

 

(4)     Liens resulting from final judgments or orders described in
Section 9.1.7 [Final Judgments or Orders].

 

(k)     Liens securing Indebtedness permitted under Sections 8.2.1(ii) and
8.2.1(iii);

 

(l)     statutory or common law rights of setoff upon deposits of cash in favor
of depository institutions;

 

(m)     any title transfer, retention of title, hire purchase or conditional
sale arrangements having similar effect arising in the ordinary course of
business in favor of the suppliers of goods or services to any Loan Party or
Subsidiary thereof;

 

 
-15-

--------------------------------------------------------------------------------

 

 

(n)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(o)     Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection;

 

(p)     Liens (i) on cash advances or cash earnest money deposits in favor of
the seller of any property to be acquired in a joint venture permitted under
Section 8.2.4(vi) or a Permitted Acquisition under Section 8.2.6(ii) to be
applied against the purchase price for such joint venture or Permitted
Acquisition, or (ii) consisting of any agreement to dispose of any property in a
disposition permitted under Section 8.2.7 [Disposition of Assets or
Subsidiaries]; and

 

(q)     Liens that are contractual rights of setoff relating to purchase orders
and other agreements entered into with third party customers in the ordinary
course of business;

 

provided that the only “Permitted Liens” on the pledged Subsidiary Equity
Interests and related Collateral are the Liens of the Lender pursuant to the
Pledge Agreement and inchoate Liens for taxes not yet due and payable.

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Pledge Agreement shall mean the Pledge Agreement dated as of January 30, 2013
granting Lender a lien on and security interest in 65% of all issued and
outstanding equity interests in each 1st tier foreign Subsidiary (other than an
Immaterial Foreign Subsidiary), a copy of which is attached hereto as Exhibit
1.1(P), as the same may be amended, restated or otherwise modified.

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the Lender at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged commercial borrowers or
others by the Lender. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

 

Principal Office shall mean the main banking office of the Lender in Pittsburgh,
Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to Liens of the Lender pursuant to the Loan
Documents, and inchoate Liens for taxes not yet due and payable.

 

 
-16-

--------------------------------------------------------------------------------

 

 

Pro Forma Operating Leverage Ratio shall mean (a) total Funded Debt of the
Borrower and its Subsidiaries after giving effect to any Indebtedness incurred
or assumed in a Permitted Acquisition, divided by (b) trailing twelve month
EBITDA of the Borrower and its Subsidiaries plus the trailing twelve month
EBITDA of the acquired Person, business or division that is the subject of such
Permitted Acquisition.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Lender).

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a "letter of
credit or keepwell, support, or other agreement" for purposes of Section
1a(18)(A)(v)(II) of the CEA.

 

Reimbursement Obligation shall have the meaning specified in Section 2.7.3
[Disbursements, Reimbursement].

 

Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

 

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in violation of any Anti-Terrorism Law.

 

 
-17-

--------------------------------------------------------------------------------

 

 

Revolving Credit Commitment shall mean, as to the Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A) in the column labeled
“Commitment,” as such Commitment is thereafter assigned or modified in
accordance with the terms of this Agreement.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lender to the Borrowers pursuant to Section 2.1 [Revolving Credit
Commitment] or 2.7.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans and the Letter of Credit Obligations.

 

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

 
-18-

--------------------------------------------------------------------------------

 

 

Subordinated Debt shall mean Funded Debt that has been subordinated to the
Obligations pursuant to subordination terms and conditions satisfactory to the
Lender in its discretion.

 

Subsidiary of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Company.

 

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is a Lender Provided
Interest Rate Hedge.

 

Swap Termination Value shall mean, in respect of any one or more Interest Rate
Hedges, after taking into account the effect of any legally enforceable netting
agreement relating to such Interest Rate Hedges, (a) for any date on or after
the date such Interest Rate Hedges have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amounts(s) determined as
the mark-to-market values(s) for such Interest Rate Hedges, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Interest Rate Hedges.

 

Synthetic Lease shall mean, at any time, with respect to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such Person is the lessor.

 

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

Unfunded Capital Expenditures shall mean, for any period, capital expenditures
made from funds other than those paid with funds of the Loans or other permitted
term Indebtedness incurred to finance such capital expenditures, less up to
$10,000,000 for the aerospace plant expansion, for the Borrowers and their
Subsidiaries for such period.

 

 
-19-

--------------------------------------------------------------------------------

 

 

1.2     Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole, except where the context requires
otherwise, and the words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”; (ii) the words “hereof,”
“herein,” “hereunder,” “hereto” and similar terms in this Agreement or any other
Loan Document refer to this Agreement or such other Loan Document, respectively,
as a whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person's
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated; (vi)
relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (vii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 

1.3     Accounting Principles; Changes in GAAP.      Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrowers notify the Lender in writing
that the Borrowers wish to amend any financial covenant in Section 8.2 of this
Agreement and/or any related definition to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such financial
covenants and/or interest (or if the Lender notifies the Borrower in writing
that the Lender wishes to amend any financial covenant in Section 8.2 and/or any
related definition to eliminate the effect of any such change in GAAP), then the
Lender and the Borrowers shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, the Loan Parties' compliance with such
covenants shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenants or definitions are amended in a manner satisfactory
to the Borrowers and the Lender, and the Loan Parties shall provide to the
Lender, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Lender.

 

 
-20-

--------------------------------------------------------------------------------

 

 

2.     REVOLVING CREDIT FACILITY

 

2.1     Revolving Credit Commitment.      Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, the
Lender agrees to make Revolving Credit Loans to the Borrowers at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from the Lender shall not exceed the Lender's Revolving Credit
Commitment minus the amount of Letter of Credit Obligations, and (ii) the
Revolving Facility Usage shall not exceed the Revolving Credit Commitment.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made by the Lender, together with
interest thereon, shall be evidenced by a revolving credit Note, dated the
Closing Date payable to the order of the Lender in a face amount equal to the
maximum amount of the Revolving Credit Commitment.

 

2.2     Nature of Lender's Obligations with Respect to Revolving Credit
Loans.      The aggregate of the Lender's Revolving Credit Loans outstanding
hereunder to the Borrowers at any time shall never exceed its Revolving Credit
Commitment minus the Letter of Credit Obligations. The Lender shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

 

2.3     Commitment Fees. Accruing from the date hereof until the earlier to
occur of the Expiration Date and the date on which the Revolving Credit
Commitment is terminated, the Borrowers agree to pay to the Lender a
nonrefundable commitment fee (the “Commitment Fee”) equal to 0.20% per annum
(computed on the basis of a year of 360 days and actual days elapsed) multiplied
by the average daily difference between the amount of (i) the Revolving Credit
Commitment and (ii) the Revolving Facility Usage, payable quarterly in arrears
on each Payment Date.

 

2.4     Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrowers may from time to time prior to the Expiration Date request the Lender
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Lender, not later than 11:00 a.m., (i) three (3)
Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the LIBOR Rate Option applies or the conversion
to or the renewal of the LIBOR Rate Option for any Loans, and (ii) the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, a duly completed request therefor substantially in the form
of Exhibit 2.4 signed by an Authorized Officer or a request by telephone from an
Authorized Officer immediately confirmed in writing by letter, facsimile or
telex signed by an Authorized Officer in such form (each, a “Loan Request”), it
being understood that the Lender may rely on the authority of any individual
making such a telephonic request without the necessity of receipt of such
written confirmation. Each Loan Request shall specify the aggregate amount of
the proposed Loans comprising each Borrowing Tranche, and, if applicable, the
Interest Period.

 

 
-21-

--------------------------------------------------------------------------------

 

 

2.5     Repayment of Revolving Credit Loans. The Borrowers shall pay accrued
interest on the unpaid principal balance of the Note in arrears: (a) for the
portion of advances bearing interest under the Base Rate Option, on the first
day of each month during the term hereof, (b) for the portion of advances
bearing interest under the LIBOR Rate Option, on the last day of the respective
Interest Period for such advance, (c) if any Interest Period is longer than
three (3) months, then also on the three (3) month anniversary of the
commencement of such interest period and every three (3) months thereafter, and
(d) for all advances, at maturity, whether by acceleration of the Note or
otherwise, and after maturity, on demand until paid in full. All outstanding
principal and accrued interest hereunder shall be due and payable in full on the
Expiration Date, if not required to be paid earlier pursuant to this Agreement.
If any payment under this Agreement shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest in connection
with such payment. Each Borrower hereby authorizes the Lender to charge any
Borrower’s deposit account at the Lender for any payment when due hereunder.

 

2.6     Use of Proceeds. The proceeds of the Loans shall be used to (i)
refinance on the Closing Date obligations owing under the Existing Credit
Agreement (as defined in the recitals hereto) (but without the incurrence of any
indemnification obligations for the Borrowers under Section 5.7 of this
Agreement or early termination of LIBOR rate interest periods), (ii) support
working capital and general corporate needs, including the issuance of Letters
of Credit, (iii) fund annual special distributions permitted under Section 8.2.5
[Dividends and Related Distributions] and/or (iv) finance ongoing capital
expenditures and Permitted Acquisitions.

 

2.7     Letter of Credit Subfacility.

 

2.7.1     Issuance of Letters of Credit. The Borrowers may at any time prior to
the Expiration Date request the issuance of a standby or trade letter of credit
(a “Standby Letter of Credit”) or Commercial Letter of Credit (each a “Letter of
Credit”) denominated in Dollars on behalf of itself or another Loan Party or any
other Subsidiary of the Parent Company, or the amendment or extension of an
existing Letter of Credit, by delivering or having such other Loan Party deliver
to the Lender a completed application and agreement for letters of credit, or
request for such amendment or extension, as applicable, signed by an Authorized
Officer, in such form as the Lender may specify from time to time by no later
than 10:00 a.m. at least five (5) Business Days, or such shorter period as may
be agreed to by the Lender, in advance of the proposed date of issuance. Subject
to the terms and conditions hereof, the Lender or any of the Lender's Affiliates
will issue a Letter of Credit or agree to such amendment or extension, provided
that each Letter of Credit shall (A) have a maximum maturity of twelve (12)
months from the date of issuance, except in the case of an Evergreen Letter of
Credit, and (B) in no event expire later than the date which is 364 days after
the Expiration Date and provided further that in no event shall (i) the Letter
of Credit Obligations exceed, at any one time, $2,000,000 (the “Letter of Credit
Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time, the
Revolving Credit Commitment. Each request by the Borrowers for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrowers that they shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
Lender will also deliver to Borrowers a true and complete copy of such Letter of
Credit or amendment. Upon the request of the Lender (i) if the Lender has
honored any full or partial drawing request under any Letter of Credit and has
not been reimbursed therefor as required in this Agreement, or (ii) if, on the
Expiration Date, any Letter of Credit Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then outstanding amount of all Letter of Credit Obligations. The Borrowers
hereby grant to the Lender a security interest in all cash collateral pledged
pursuant to this Section or otherwise under this Agreement.

 

 
-22-

--------------------------------------------------------------------------------

 

 

2.7.2     Letter of Credit Fees. The Borrowers shall pay to the Lender a fee
(the “Letter of Credit Fee”) equal to 1.00% for standby Letters of Credit
(computed on the basis of a year of 360 days and actual days elapsed), which fee
shall be computed on the daily average of standby Letter of Credit Obligations
and shall be payable quarterly in arrears on each Payment Date following
issuance of each standby Letter of Credit. The Borrowers shall also pay to the
Lender for the Lender's sole account the Lender's then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Lender may generally charge or incur from time to time in connection with the
issuance, maintenance, amendment (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit to the extent invoiced by
the Lender.

 

2.7.3     Disbursements, Reimbursement. In the event of any request for a
drawing under a Letter of Credit by the beneficiary or transferee thereof, the
Lender will promptly notify the Borrowers thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Lender on each date that an amount is paid by the Lender under
any Letter of Credit (each such date, a “Drawing Date”) by paying to the Lender
an amount equal to the amount so paid by the Lender.

 

2.7.4     Documentation. Each Loan Party agrees to be bound by the terms of the
Lender's application and agreement for letters of credit and the Lender's
written regulations and customary practices relating to letters of credit as set
forth in such application and agreement or, if none are stated therein, in
Section 10.11.1 hereof. In the event of a conflict between such application or
agreement and this Agreement, this Agreement shall govern. It is understood and
agreed that, except in the case of gross negligence or willful misconduct, the
Lender shall not be liable for any errors, negligence and/or mistakes, whether
of omission or commission, in following any Loan Party's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 

2.7.5     Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Lender shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

 

 
-23-

--------------------------------------------------------------------------------

 

 

 

2.7.6     Nature of Reimbursement Obligations. The Obligations of the Borrowers
to reimburse the Lender upon a drawing under a Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.7 (including Sections 2.7.7 and
2.7.8) under all circumstances, including the following circumstances:

 

(i)     any set-off, counterclaim, recoupment, defense or other right which the
Lender may have against the Borrowers or any other Person for any reason
whatsoever, or which any Loan Party may have against the Lender or any of its
Affiliates or any other Person for any reason whatsoever;

 

(ii)     any lack of validity or enforceability of any Letter of Credit, the
issuance of which was requested by the Borrowers;

 

(iii)     any claim of breach of warranty that might be made by any Loan Party
or the Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or the Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Lender or its Affiliates or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);

 

(iv)     the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Lender or any of its
Affiliates has been notified thereof;

 

(v)     payment by the Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

 

(vi)     the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

 
-24-

--------------------------------------------------------------------------------

 

 

(vii)     any failure by the Lender or any of its Affiliates to issue any Letter
of Credit in the form requested by any Loan Party, unless the Lender has
received written notice from such Loan Party of such failure, has had sufficient
time and the beneficiary thereof has agreed to amend such Letter of Credit, and
no drawing has been made thereon;

 

(viii)     any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(ix)     any breach of this Agreement or any other Loan Document by any party
thereto;

 

(x)     the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;

 

(xi)     the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xii)     the fact that the Expiration Date shall have passed or this Agreement
or the Revolving Credit Commitment hereunder shall have been terminated; and

 

(xiii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.7.7     Indemnity. The Borrowers, jointly and severally, hereby agree to
protect, indemnify, pay and save harmless the Lender and any of its Affiliates
that has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Lender or Lender’s Affiliate as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (B) the wrongful dishonor (or wrongful honor) by the Lender or
any of the Lender's Affiliates of a proper demand (or, in the case of wrongful
honor, improper demand) for payment made under any Letter of Credit, except if
such dishonor (or honor, as applicable) resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body. Notwithstanding the foregoing, the Borrowers shall
be responsible for allocated costs of internal counsel only during a post-Event
of Default out-of-court restructuring or after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to a Loan Party.

  

2.7.8     Liability for Acts and Omissions. As between any Loan Party and the
Lender, or the Lender's Affiliates, such Loan Party assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lender shall not be responsible for any of the following,
including any losses or damages to any Loan Party or other Person or property
relating therefrom: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the Lender or its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Lender or its Affiliates, as applicable,
including any act or omission of any Official Body, and none of the above shall
affect or impair, or prevent the vesting of, any of the Lender's or its
Affiliate's rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Lender from liability for the Lender's gross negligence or willful
misconduct in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall the Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

 
-25-

--------------------------------------------------------------------------------

 

 

Without limiting the generality of the foregoing, the Lender and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Lender or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Lender or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored presentation under the laws
or practices of the place where such bank is located, provided such negotiating
bank was authorized by PNC (or the Borrowers, as applicable) to act in such
capacity; and (vi) may settle or adjust any claim or demand made on the Lender
or its Affiliate in any way related to any order issued at the applicant's
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

 

 
-26-

--------------------------------------------------------------------------------

 

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Lender or its Affiliates
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put the Lender or its Affiliates under any resulting liability to any
Borrower or any other Loan Party. This paragraph is not intended to relieve the
Lender from liability, subject to the terms of Section 2.7.7 and set forth above
in this Section 2.7.8, for conduct for which the Lender would not be entitled to
indemnification under clause (A) of Section 2.7.7.

 

3.     RESERVED

 

4.     INTEREST RATES

 

4.1     Interest Rate Options. The Borrowers shall pay interest in respect of
the outstanding unpaid principal amount of the Loans as selected by it from the
Base Rate Option or LIBOR Rate Option set forth below applicable to the Loans,
it being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than six (6)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default exists and is continuing, the Borrowers may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the Lender
may demand that all existing Borrowing Tranches bearing interest under the LIBOR
Rate Option shall be converted immediately to the Base Rate Option, subject to
the obligation of the Borrowers to pay any indemnity under Section 5.7
[Indemnity] in connection with such conversion. If at any time the designated
rate applicable to any Loan made by the Lender exceeds the Lender's highest
lawful rate, the rate of interest on such Loan shall be limited to the Lender's
highest lawful rate.

 

4.1.1     Revolving Credit Interest Rate Options. The Borrowers shall have the
right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans:

 

(i)     Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

 

(ii)     Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate
plus 1.10%.

 

 
-27-

--------------------------------------------------------------------------------

 

 

4.1.2     Rate Quotations. The Borrowers may call the Lender on or before the
date on which a Loan Request is to be delivered to receive an indication of the
rates then in effect, but it is acknowledged that such indication shall not be
binding on the Lender nor affect the rate of interest which thereafter is
actually in effect when the election is made.

 

4.2     Interest Periods. At any time when the Borrowers shall select, convert
to or renew a LIBOR Rate Option, the Borrowers shall notify the Lender thereof
at least three (3) Business Days prior to the effective date of such LIBOR Rate
Option by delivering a Loan Request. The notice shall specify an Interest Period
during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, in the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

 

4.3     Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Lender:

 

4.3.1     Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and
the rate of interest for each Loan otherwise applicable pursuant to
Section 2.7.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;

 

4.3.2     Other Obligations. Each other Obligation hereunder if not paid when
due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Revolving Credit Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is paid in full; and

 

4.3.3     Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lender is entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Lender.

 

4.4     LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

4.4.1     Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Lender shall have determined that:

 

(i)     adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or

 

(ii)     a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,

 

then the Lender shall have the rights specified in Section 4.4.3 [Lender's
Rights].

 

 
-28-

--------------------------------------------------------------------------------

 

 

4.4.2     Illegality; Increased Costs; Deposits Not Available. If at any time
the Lender shall have determined that:

 

(i)     the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by the
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

 

(ii)     such LIBOR Rate Option will not adequately and fairly reflect the cost
to the Lender of the establishment or maintenance of any such Loan, or

 

(iii)     after making all reasonable efforts, deposits of the relevant amount
in Dollars for the relevant Interest Period for a Loan to which a LIBOR Rate
Option applies are not available to the Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

 

then the Lender shall have the rights specified in Section 4.4.3 [Lender's
Rights].

 

4.4.3     Lender's Rights. In the case of any event specified in Section 4.4.1
[Unascertainable] or in Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available] above, the Lender shall promptly so notify the Borrowers and endorse
a certificate to such notice as to the specific circumstances of such notice.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of the Lender, to allow the
Borrowers to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Lender shall have later notified the Borrowers, of the Lender's
determination that the circumstances giving rise to such previous determination
no longer exist. If at any time the Lender makes a determination under
Section 4.4.1 [Unascertainable] and the Borrowers have previously notified the
Lender of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If the Lender notifies
the Borrowers of a determination under Section 4.4.2 [Illegality; Increased
Costs; Deposits Not Available], the Borrowers shall, subject to the Borrowers'
indemnification Obligations under Section 5.7 [Indemnity], as to any Loan of the
Lender to which a LIBOR Rate Option applies, on the date specified in such
notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan, or (ii) prepay such Loan in
accordance with Section 5.3 [Voluntary Prepayments]. Absent due notice from the
Borrowers of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date.

 

4.5     Selection of Interest Rate Options. If the Borrowers fail to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, commencing upon the last day of the existing Interest
Period.

 

 
-29-

--------------------------------------------------------------------------------

 

 

 

5.     PAYMENTS

 

5.1     Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees or other fees or
amounts due from the Borrowers hereunder shall be payable prior to 4:00 p.m. on
the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Lender at the Principal
Office for the account of the Lender in Dollars and in immediately available
funds. The Lender's statement of account, ledger or other relevant record shall,
in the absence of manifest error, be conclusive as the statement of the amount
of principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an “account stated.”

 

5.2     Interest and Principal Payment Dates. Interest on Loans to which the
Base Rate Option applies shall be due and payable in arrears on the first
Business Day of each calendar month (for purposes of this Section 5.2, a
“Payment Date”). Interest on Loans to which the LIBOR Rate Option applies shall
be due and payable on the last day of each Interest Period for those Loans.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise). Principal of Loans shall be due in installments as
follows: (i) on the 1st anniversary of the Closing Date, $10,000,000; (ii) from
the 1st anniversary of the Closing Date to the day immediately preceding the 2nd
anniversary of the Closing Date, $2,500,000 in quarterly installments on each
quarterly Payment Date occurring in such time period (for a total of $10,000,000
for such annual period); (iii) from the 2nd anniversary of the Closing Date to
the day immediately preceding the 3rd anniversary of the Closing Date,
$3,750,000 in quarterly installments on each quarterly Payment Date occurring in
such time period (for a total of $15,000,000 for such annual period); and (iv)
from the 3rd anniversary of the Closing Date to the Expiration Date, $3,750,000
in quarterly installments on each quarterly Payment Date occurring in such time
period (for a total of $15,000,000 for such annual period). The Borrowers may
make any of the preceding installment payments in advance of the applicable
Payment Date. Once paid, such principal amounts shall not be available for
re-borrowing and shall reduce the Revolving Credit Commitment on a
dollar-for-dollar basis.

 

5.3     Voluntary Prepayments or Revolving Credit Commitment Reductions. The
Borrowers shall have the right at their option from time to time to prepay the
Loans or reduce the unborrowed Revolving Credit Commitment in whole or part
without premium or penalty (except as provided in Section 5.5 [Increased Costs;
Yield Protection] and Section 5.7 [Indemnity]).

 

5.4     Mandatory Prepayments and Revolving Credit Commitment Reductions.

 

5.4.1     Mandatory Prepayment from Repatriated Foreign Earnings. Within five
(5) Business Days of the Loan Parties’ submission of a Federal income tax return
reflecting the inclusion in Federal taxable income of a cash distribution of
earnings from a foreign Subsidiary, the Borrower shall make a mandatory
prepayment of principal on the Loans equal to 75% of the after-tax proceeds of
such distribution (as estimated in good faith by the Borrower), together with
accrued interest on such principal amount. All prepayments pursuant to this
Section 5.4.1 shall be applied first to payment of the principal amount of the
Loans by application to the unpaid installments of principal in the order of
scheduled maturities (i.e., to scheduled principal payments first coming due and
then continuing with each successive scheduled principal payment coming due
under Section 5.2), next to reduce any other Obligations, with an equal
reduction of the Revolving Credit Commitment until it is not greater than
$52,000,000 (at which time Borrowers shall prepay an amount of the Loans (and,
if applicable, cash collateralize Letters of Credit) such that Revolving
Facility Usage, after taking into account any such permanent reduction of the
Revolving Credit Commitment, does not exceed the amount of the Revolving Credit
Commitment, as so permanently reduced). Principal prepaid under this Section
5.4.1 shall not be available for re-borrowing and shall reduce the Revolving
Credit Commitment on a dollar-for-dollar basis. This Section 5.4.1 shall not
apply after the Revolving Credit Commitment and the Obligations are reduced to
$52,000,000 as provided herein.

 

 
-30-

--------------------------------------------------------------------------------

 

 

5.4.2     Mandatory Commitment Reductions for Revolving Facility Usage. If, on
any date, the maximum amount of the Revolving Credit Commitment is more than
$50,000,000 greater than Revolving Facility Usage, the maximum amount of the
Revolving Credit Commitment shall permanently and automatically reduce on such
date by $50,000,000 (but, in any event, not below zero); provided, however, that
the foregoing requirement shall not be in effect during the period from the date
hereof until the earlier to occur of the First Funding Date and February 25,
2014.

 

5.4.3      Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.4 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans subject to a LIBOR Rate Option (and to such Loans, in the order
among different LIBOR Rate Options as directed by Borrowers, or in the absence
of such direction, as determined by Lender). In accordance with Section 5.7
[Indemnity], the Borrowers shall indemnify the Lender for any loss or expense,
including loss of margin, incurred with respect to any such prepayments applied
against Loans subject to a LIBOR Rate Option on any day other than the last day
of the applicable Interest Period.

 

5.5     Increased Costs; Yield Protection. Within ten (10) Business Days of
written demand therefor, together with written evidence of the justification
therefor, the Borrowers jointly and severally agree to pay the Lender all direct
costs incurred, any losses suffered or payments made by the Lender as a result
of any Change in Law (hereinafter defined), imposing any reserve (without
duplication of the LIBOR Reserve), deposit, allocation of capital or similar
requirement (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) on the Lender, its holding company or
any of their respective assets specifically relative to the Revolving Credit
Commitment or Revolving Credit Loans. “Change in Law” means the occurrence,
after the date of this Agreement, of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any governmental authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith (to the extent enacted,
adopted or issued after the Closing Date) and (y) all requests, rules,
guidelines or directives promulgated by the Lender for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. Notwithstanding the
foregoing, Borrowers shall not be required to compensate the Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than one (1) year prior to the date that Lender
notifies the Borrowers of the change giving rise to such increased costs or
reductions and of Lender’s intention to claim compensation therefor (except
that, if the change giving rise to such increased costs or reductions is
retroactive, then the one (1) year period referred to above shall be extended to
include the period of retroactive effect thereof).

 

 
-31-

--------------------------------------------------------------------------------

 

 

5.6     No Offsets. Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be without deduction or withholding
for any taxes, offsets or other deductions.

 

5.7     Indemnity. Each Borrower jointly and severally agrees to indemnify the
Lender against any liabilities, losses or expenses (including, without
limitation, loss of margin, any loss or expense sustained or incurred in
liquidating or employing deposits from third parties, and any loss or expense
incurred in connection with funds acquired to effect, fund or maintain any
advance (or any part thereof) bearing interest under the LIBOR Rate Option which
the Lender sustains or incurs as a consequence of either (i) the Borrowers’
failure to make a payment on the due date thereof, (ii) the Borrowers’
revocation (expressly, by later inconsistent notices or otherwise) in whole or
in part of any notice given to Lender to request, convert, renew or prepay any
advance bearing interest under the LIBOR Rate Option, or (iii) the Borrowers’
payment or prepayment (whether voluntary, after acceleration of the maturity of
this Agreement or otherwise) or conversion of any advance bearing interest under
the LIBOR Rate Option on a day other than the last day of the applicable
Interest Period. A notice as to any amounts payable pursuant to this paragraph
(including calculations with a reasonable level of detail, when available) given
to the Borrowers by the Lender shall, in the absence of manifest error, be
conclusive and shall be payable within ten (10) Business Days of written demand
therefor. The Borrowers’ indemnification obligations hereunder shall survive the
payment in full of the Loans and all other amounts payable hereunder.

 

5.8     Interbank Market Presumption. Subject to the definition of LIBOR Rate,
for all purposes of this Agreement and each Note with respect to any aspects of
the LIBOR Rate and any Loan under the LIBOR Rate Option, the Lender shall be
presumed to have obtained rates, funding, currencies, deposits, and the like in
the Relevant Interbank Market regardless of whether it did so or not; and, the
Lender's determination of amounts payable under, and actions required or
authorized by, Section 5.5 [Increased Costs; Yield Protection] and Section 5.7
[Indemnity] shall be calculated, at the Lender's option, as though the Lender
funded each Borrowing Tranche of Loans under the LIBOR Rate Option through the
purchase of deposits of the types and maturities corresponding to the deposits
used as a reference in accordance with the terms hereof in determining the LIBOR
Rate applicable to such Loans, whether in fact that is the case.

 

 
-32-

--------------------------------------------------------------------------------

 

 

6.     REPRESENTATIONS AND WARRANTIES

 

The Loan Parties, jointly and severally, represent and warrant to the Lender as
follows:

 

6.1.1     Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to do so would not result in a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness to be incurred by it under the Loan Documents and to perform
its Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part, (v)
is in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business, except
where the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens. No Event of Default or Potential
Default exists or is continuing.

 

6.1.2     Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
as of the Closing Date (i) the name of each of the Parent Company’s
Subsidiaries, its jurisdiction of organization and the amount, percentage and
type of equity interests in such Subsidiary (the “Subsidiary Equity Interests”),
(ii) the name of each holder of an equity interest in the Parent Company (in the
case of the Parent Company, such disclosure is limited to each holder having, to
the knowledge of Parent Company, an equity interest of 5% or more) and its
Subsidiaries, the amount, percentage and type of such equity interest (the
“Parent Company Equity Interests”), and (iii) any options, warrants or other
rights outstanding to purchase any such equity interests referred to in clause
(i) or (iii), other than employee stock options (collectively with the
Subsidiary Equity Interests and Parent Company Equity Interests, the “Equity
Interests”). The Parent Company and each of its Subsidiaries has good and
marketable title to all of the Subsidiary Equity Interests it purports to own,
free and clear in each case of any Lien, other than Permitted Liens, and all
such Subsidiary Equity Interests have been validly issued, fully paid and are
nonassessable. None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”

 

 
-33-

--------------------------------------------------------------------------------

 

 

6.1.3     Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party named as a party thereto, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party which is or will be a party
thereto, enforceable against such Loan Party in accordance with its terms,
except to the extent such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer,
preference and other similar laws affecting creditors’ rights generally, and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law).

 

6.1.4     No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law, in each case, which would result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents, except for such
consents and approvals that have been duly obtained.

 

6.1.5     Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which, individually or in the aggregate is reasonably likely to
result in any Material Adverse Change. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which would result in any Material Adverse
Change.

 

6.1.6     Financial Statements.

 

(i)     Historical Statements. The Parent Company and its Subsidiaries
(including Borrowers) have delivered to the Lender copies (by filing thereof on
EDGAR) of their audited consolidated year-end financial statements for and as of
the end of the fiscal year ended March 3, 2013. In addition, the Parent Company
and its Subsidiaries (including Borrowers) have delivered to the Lender copies
of their (A) unaudited consolidated interim financial statements for the fiscal
year to date and as of the end of the fiscal quarter ended September 1, 2013 and
(B) unaudited consolidated interim financial statements for the fiscal year to
date as of the fiscal quarter ended December 1, 2013 (all such annual and
interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by the Parent
Company and its Subsidiaries’ management, are correct and complete and fairly
represent the consolidated and consolidating financial condition of the Parent
Company and its Subsidiaries (including Borrowers) as of the respective dates
thereof and the results of operations for the fiscal periods then ended and have
been prepared in accordance with GAAP consistently applied, subject (in the case
of the interim statements) to normal year-end audit adjustments.

 

 
-34-

--------------------------------------------------------------------------------

 

 

(ii)     Accuracy of Financial Statements. Neither any Borrower nor any
Subsidiary of the Borrowers has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of any Borrower or any Subsidiary of the
Borrowers which may cause a Material Adverse Change. Since March 3, 2013, and
with respect to future Loans, since the date of the most recently delivered
audited financial statements delivered pursuant to this Agreement, no Material
Adverse Change has occurred.

 

6.1.7     Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

 

6.1.8     Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other document furnished to the
Lender in connection herewith or therewith (as modified or supplemented, but
excluding financial projection information and information of a general economic
or industry specific nature), when furnished or taken as a whole, contains any
material misstatement of fact or omits to state a fact necessary in order to
make the statements contained herein and therein, in light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information, the Borrowers represent and warrant only that such
information reflects their good faith estimates as of the date of preparation
thereof, based upon methods and data the Borrowers believe to be reasonable and
accurate, notwithstanding that actual results may differ materially from such
projected financial information.

 

 
-35-

--------------------------------------------------------------------------------

 

 

6.1.9     Taxes. All federal tax returns, and all material state, local and
other tax returns required to have been filed with respect to each Loan Party
and each Subsidiary of each Loan Party have been filed, and payment or adequate
provision has been made for the payment of all taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

 

6.1.10     Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others (except for any such conflict which is not
reasonably likely to result in a Material Adverse Change).

 

6.1.11     Liens in the Collateral. The Liens in the Collateral granted to the
Lender pursuant to the Loan Documents, other than Liens in the Subsidiary Equity
Interests in Foreign Subsidiaries as to which the Lender has not required that
it obtain Prior Security Interests under any foreign jurisdictions that may be
applicable, constitute and will continue to constitute Prior Security Interests
and are subject only to Permitted Liens. All filing fees and other expenses in
connection with the perfection of such Liens have been or will be paid by the
Borrowers.

 

6.1.12     Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

 

6.1.13     ERISA Compliance.

 

(i)     Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws, except
where such failure to comply would not result in a Material Adverse Change. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter or prototype opinion letter from the
IRS or an application for such a letter is currently being processed by the IRS
with respect thereto and, to the best knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Borrower and each ERISA Affiliate have made all required contributions to each
Pension Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.

 

(ii)     No ERISA Event has occurred or is reasonably expected to occur with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party or any
Subsidiary of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,250,000;
(a) each Pension Plan is in compliance in all material respects with the minimum
funding requirements of Section 412 and 430 of the Code; (b) neither any
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA or
contributions due and not delinquent); (c) neither any Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (d) neither any Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

 
-36-

--------------------------------------------------------------------------------

 

 

(iii)     As of the Closing Date, no Loan Party or ERISA Affiliate sponsors,
maintains, participates in or has any liability under any Pension Plan, except
as set forth on Schedule 6.1.13 attached hereto.

 

6.1.14     Environmental Matters. Each Loan Party is and has been and, to the
knowledge of each respective Loan Party, each of its Subsidiaries is and has
been, (a) as of the Closing Date, in compliance with applicable Environmental
Laws except as disclosed in the SEC filings of the Parent Company, provided that
such matters so disclosed would not in the aggregate result in a Material
Adverse Change and except for any noncompliance that would not result in a
Material Adverse Change, and (b) as of any other date on which the
representations set forth in this Section 6.1.14 are or are deemed made, in
compliance with applicable Environmental Laws, except for any non-compliance
which would not result in a Material Adverse Change.

 

6.1.15     Solvency. Before and after giving effect to the initial Loans
hereunder, each of the Loan Parties is Solvent.

 

6.1.16     Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person,
and (ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b)
does business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

7.     CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of the Lender to make Loans and to issue Letters of Credit
hereunder is subject to the performance by each of the Loan Parties of its
Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

 

 
-37-

--------------------------------------------------------------------------------

 

 

7.1     First Loans and Letters of Credit.

 

7.1.1     Deliveries. On the Closing Date, the Lender shall have received each
of the following in form and substance satisfactory to the Lender:

 

(i)     A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects (except for those representations and warranties that
are qualified by reference to materiality, which shall be true and correct in
all respects), (x) no Event of Default or Potential Default exists, and (y) no
Material Adverse Change has occurred since March 3, 2013;

 

(ii)     A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party to duly authorize the execution,
delivery and performance of this Agreement and the other Loan Documents; (b) the
names of the Authorized Officers authorized to sign the Loan Documents and their
true signatures; (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office (or certified as not having changed since the
versions most recently delivered to Lender); and (d) certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized;

 

(iii)     This Agreement and each of the other Loan Documents (to the extent
being executed on the date hereof) duly signed by an Authorized Officer and each
other party thereto;

 

(iv)     All appropriate stock powers and certificates evidencing the pledged
Subsidiary Equity Interests (to the extent not already delivered to Lender);

 

(v)     A written opinion of U.S. counsel for the Loan Parties, dated the
Closing Date;

 

(vi)     A Lien search in acceptable scope and with acceptable results;

 

(vii)     A Loan Request for any Loans being requested on the Closing Date; and

 

(viii)     Such other documents in connection with such transactions as the
Lender or said counsel may have reasonably requested.

 

7.1.2     Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement or any other Loan
Document, including without limitation a closing fee which Borrower shall pay to
the Lender by the Closing Date in the amount of $130,000 (which fee shall be
fully earned and non-refundable when paid).

 

7.2     Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties in the Loan Documents shall then be true and correct in all
material respects (except for those representations and warranties that are
qualified by reference to materiality, which shall be true and correct in all
respects), (ii) no Event of Default or Potential Default shall have occurred and
be continuing, and (iii) the Borrowers shall have delivered to the Lender a duly
executed and completed Loan Request or an application for a Letter of Credit, as
the case may be.

 

 
-38-

--------------------------------------------------------------------------------

 

 

8.     COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

 

8.1     Affirmative Covenants.

 

8.1.1     Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries (other than Immaterial Subsidiaries) to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.].

 

8.1.2     Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits in an amount in excess of $2,250,000, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

 

8.1.3     Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured and
in such amounts as are substantially consistent with past practice and with
reputable and financially sound insurers.

 

8.1.4     Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) all of those properties necessary to
its business, and from time to time, such Loan Party will make or cause to be
made all commercially reasonable repairs, renewals or replacements thereof.

 

8.1.5     Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Lender to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as the Lender may reasonably request, provided that the
Lender shall provide the Borrowers with reasonable notice prior to any visit or
inspection.

 

 
-39-

--------------------------------------------------------------------------------

 

 

8.1.6     Keeping of Records and Books of Account. Each Borrower shall, and
shall cause each Subsidiary of the Borrowers to, maintain and keep proper books
of record and account which enable the Borrowers and their Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over any Borrower or
any Subsidiary of the Borrowers, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

 

8.1.7     Compliance with Laws; Use of Proceeds. Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all material respects. The Loan Parties
will use the Letters of Credit and the proceeds of the Loans only in accordance
with Section 2.6 [Use of Proceeds] and as permitted by applicable Law.

 

8.1.8     Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Lender's Lien on and Prior Security
Interest in the Collateral whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Lender in its sole discretion may
deem necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.

 

8.1.9     Depository Accounts and Cash Management. The Borrowers shall maintain
their primary depository accounts and treasury management services (which
specifically does not include investment accounts) with the Lender.

 

8.1.10     Anti-Terrorism Laws; International Trade Compliance. None of the Loan
Parties is or shall be (i) a Person with whom the Lender is restricted from
doing business under Executive Order No. 13224 or any other Anti-Terrorism Law,
(ii) engaged in any business involved in making or receiving any contribution of
funds, goods or services to or for the benefit of such a Person or in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
the prohibitions set forth in any Anti-Terrorism Law, or (iii) otherwise in
violation of any Anti-Terrorism Law. The Loan Parties shall provide to the
Lender any certifications or information that Lender reasonably requests to
confirm compliance by the Loan Parties with Anti-Terrorism Laws. Notwithstanding
the preceding sentence and except as may otherwise be agreed in writing, the
Loan Parties agree that (a) no Covered Entity will become a Sanctioned Person,
(b) no Covered Entity, either in its own right or through any third party, will
(A) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law; or (D) use the Loans to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law, (c) the funds used
to repay the Obligations will not be derived from any unlawful activity, (d)
each Covered Entity shall comply with all Anti-Terrorism Laws, and (e) the
Borrower shall promptly notify the Lender in writing upon the occurrence of a
Reportable Compliance Event.

 

 
-40-

--------------------------------------------------------------------------------

 

 

8.1.11     Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely,
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party's obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.11 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.1.11, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 8.1.11 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan Documents.
Each Qualified ECP Loan Party intends that this Section 8.1.11 constitutes, and
this Section 8.1.11 shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support, or other agreement" for the benefit
of, each other Loan Party for all purposes of Section 1a(18(A)(v)(II)) of the
CEA.

 

8.2     Negative Covenants.

 

8.2.1     Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:

 

(i)     Indebtedness under the Loan Documents;

 

(ii)     Indebtedness incurred with respect to Purchase Money Security Interests
and Capital Leases, secured by such Purchase Money Security Interests or Capital
Leases (as applicable), Indebtedness assumed in connection with (but not
incurred in contemplation of) a Permitted Acquisition secured by Liens that
extend only to the property so acquired in such Permitted Acquisition, and other
secured Indebtedness in an aggregate amount not to exceed $5,000,000 outstanding
at any time;

 

(iii)     so long as no Potential Default or Event of Default exists at the time
of, or will be caused by, the incurrence thereof (including without limitation
under Section 8.2.14 or 8.2.15), the following additional Indebtedness:

 

(a)     additional Indebtedness incurred with respect to Purchase Money Security
Interests and Capital Leases;

 

 
-41-

--------------------------------------------------------------------------------

 

 

(b)     additional Indebtedness assumed in connection with (but not incurred in
contemplation of) a Permitted Acquisition; and

 

(c)     other additional Indebtedness;

 

provided, however, that the aggregate outstanding amount of secured Indebtedness
existing under Sections 8.2.1(iii)(b) and 8.2.1(iii)(c) above shall not exceed
$5,000,000 at any time.

 

(iv)     any (i) Lender Provided Interest Rate Hedge, (ii) other unsecured
Interest Rate Hedges approved by the Lender and not otherwise causing a
Potential Default or Event of Default hereunder (including without limitation
under a financial covenant set forth herein), or (iii) Indebtedness under any
Other Lender Provided Financial Services Product; provided however, the Loan
Parties and their Subsidiaries shall enter into a Lender Provided Interest Rate
Hedges or other Interest Rate Hedges only for hedging (rather than speculative)
purposes;

 

(v)     Guaranties permitted by Section 8.2.3 [Guaranties];

 

(vi)     Indebtedness representing deferred compensation incurred in the
ordinary course of business;

 

(vii)     Indebtedness to current or former officers, directors, managers,
consultants and employees to finance the required purchase or redemption of
stock of the Parent Company in the ordinary course of business;

 

(viii)     Indebtedness under Other Lender Provided Financial Service Products;

 

(ix)     Indebtedness incurred in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments (including
reimbursement-type obligations) issued or created in the ordinary course of
business consistent with past practice in respect of workers compensation
claims, health, disability or other employee benefits, property, casualty or
liability insurance, or performance, bid, appeal or surety bonds; and

 

(x)     Indebtedness arising from intercompany loans and advances permitted by
Section 8.2.4 [Loans and Investments].

 

8.2.2     Liens. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, except Permitted Liens.

 

8.2.3     Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree to, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for:

 

 
-42-

--------------------------------------------------------------------------------

 

 

(i)     Indebtedness in the form of Guaranties of Indebtedness permitted under
Sections 8.2.1(i) through (iv) and (vi) through (x);

 

(ii)     Guaranties in favor of other Loan Parties;

 

(iii)     Guaranties in favor of the Lender; and

 

(iv)     so long as no Potential Default or Event of Default exists at the time
of, or will be caused by, the incurrence thereof (including without limitation
under Section 8.2.14 or 8.2.15), Guaranties of lease obligations of non-Loan
Parties in respect of leases that are not Capital Leases;

 

provided that the aggregate outstanding amount of Guaranties referred to in the
preceding Sections 8.2.3(i) and (iv) by the Parent Company or its domestic
Subsidiaries of obligations of foreign Subsidiaries shall not exceed $5,000,000
at any time.

 

8.2.4     Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, except:

 

(i)     trade credit or investments in the nature of accounts receivable or
notes receivable extended to third parties, or trade receivables extended to
Subsidiaries, in any case on usual and customary terms in the ordinary course of
business;

 

(ii)     loans or advances to employees in the ordinary course of business;

 

(iii)     Permitted Investments;

 

(iv)     loans, advances and investments (other than trade receivables extended
on usual and customary terms in the ordinary course of business) by: (A) any
Loan Party in or to any other Loan Party; (B) any Subsidiary of the Parent
Company that is not a Loan Party in or to any other Subsidiary of the Parent
Company that is not a Loan Party; (C) any Subsidiary of the Parent Company that
is not a Loan Party in or to any Loan Party, which, if in the form of
Indebtedness, is Subordinated Debt; and (D) any Loan Party in or to any
Subsidiary of the Parent Company that is not a Loan Party, provided that, in the
case of this clause (D), either such loans, advances and investments are (a) set
forth on Schedule 8.2.4 attached hereto or (b) in an aggregate amount not to
exceed $3,000,000 outstanding at any time;

 

(v)     investments made in connection with Permitted Acquisitions in accordance
with Section 8.2.1 [Indebtedness], 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] and/or Section 8.2.9 [Subsidiaries];

 

(vi)     joint ventures, provided that (A) if such joint venture involves the
acquisition of ownership interests in, or other creation of, a Subsidiary, then
such Subsidiary shall comply with Section 8.2.9 [Subsidiaries] promptly
following consummation of such joint venture, (B) the business acquired or
otherwise to be conducted by the joint venture shall comply with Section 8.2.10
[Continuation or Change in Business], (C) no Potential Default or Event of
Default shall exist immediately prior to and after giving effect to such joint
venture and (D) in the case of a joint venture outside the ordinary course of
business, the Pro Forma Operating Leverage Ratio shall meet the requirements set
forth in Section 8.2.6(ii)(d) as applied to the joint venture (rather than a
Permitted Acquisition or acquired Person) as demonstrated by a certificate (in
form and substance reasonably acceptable to the Lender) delivered by the
Borrowers to the Lender at least five (5) Business Days prior to consummating
such joint venture;

 

 
-43-

--------------------------------------------------------------------------------

 

 

(vii)     promissory notes and other non-cash consideration received in
connection with dispositions permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries];

 

(viii)     investments (including debt obligations and equity interests)
received in connection with the bankruptcy or reorganization of third party
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, third party customers and suppliers arising in the ordinary
course of business or upon the foreclosure with respect to any secured such
investment or other transfer of title with respect to any secured such
investment; and

 

(ix)     Guaranties permitted under Section 8.2.3 [Guaranties].

 

8.2.5     Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of capital stock, partnership interests or limited
liability company interests on account of the purchase, redemption, retirement
or acquisition of its shares of capital stock (or warrants, options or rights
therefor), partnership interests or limited liability company interests,
dividends or other distributions payable to another Loan Party except for (a)
dividends and distributions from Subsidiaries of the Parent Company to the
Parent Company or another Loan Party, (b) only so long as no Potential Default
or Event of Default is occurring, regular quarterly dividends of Parent Company
to its shareholders in amounts not exceeding $.10 per share, and (c) after prior
written notice to the Lender, and only so long as no Potential Default or Event
of Default is occurring, an annual special dividend of Parent Company to its
shareholders in amounts ranging from $1.00 to $2.50 per share; provided, however
that the Lender acknowledges receipt of prior written notice of the payment by
the Parent Company of a special dividend to its shareholders in an amount of
$2.50 per share on February 25, 2014, which dividend is, in reliance on the Loan
Parties’ confirmation and covenant by way of execution of this Agreement that no
Potential Default or Event of Default is occurring on the date hereof or will be
occurring on February 25, 2014, and assuming effectiveness of this Agreement
prior to or concurrent with the payment of such special dividend, expressly
permitted hereunder.

 

8.2.6     Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries (other than
Immaterial Subsidiaries) to, dissolve, liquidate or wind-up its affairs, or
become a party to any merger or consolidation, or acquire by purchase, lease or
otherwise all or substantially all of the assets or capital stock of any other
Person other than dispositions of assets or Subsidiaries permitted under Section
8.2.7 [Dispositions of Assets or Subsidiaries]; provided that:

 

 
-44-

--------------------------------------------------------------------------------

 

 

(i)     (A) any Loan Party and any Subsidiary of a Loan Party (other than the
Borrowers) may consolidate or merge into another Loan Party, and (B) any
Subsidiary of the Parent Company that is not a Loan Party may consolidate or
merge into a Loan Party or another Subsidiary of the Parent Company that is not
a Loan Party, and

 

(ii)     any Loan Party or any Subsidiary thereof may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of assets of another Person or of a business or division
of another Person (each, a “Permitted Acquisition”), provided that each of the
following requirements is met for each Permitted Acquisition:

 

(a)     if such Loan Party or Subsidiary is acquiring the ownership interests in
such Person, such Person shall comply with the requirements of Section 8.2.9
[Subsidiaries] promptly following such Permitted Acquisition;

 

(b)     the business acquired, or the business conducted by the Person whose
ownership interests are being acquired shall comply with Section 8.2.10
[Continuation of or Change in Business];

 

(c)     no Potential Default or Event of Default shall exist immediately prior
to and after giving effect to such Permitted Acquisition;

 

(d)     the Pro Forma Operating Leverage Ratio shall not exceed 2.25 to 1.00 and
the Borrowers shall have delivered to the Lender a certificate (in form and
substance reasonably acceptable to the Lender) demonstrating such compliance, at
least five (5) Business Days prior to consummating such Permitted Acquisition;
provided, however, that if trailing twelve month EBITDA of such acquired Person,
business or division is not available for purposes of calculating the Pro Forma
Operating Leverage Ratio, the Borrowers shall instead deliver to the Lender
within such time period the Parent Company’s projections of the expected
combined pro-forma EBITDA of the Borrower, its Subsidiaries and such acquired
Person, business or division over the subsequent twelve month period,
demonstrating that the consummation of such Permitted Acquisition will not
result in a ratio of trailing twelve month Consolidated EBITDA to consolidated
Funded Debt of the Borrowers and their Subsidiaries (including any Indebtedness
incurred or assumed) that exceeds 2.25 to 1.00; and

 

(e)     the Loan Parties shall deliver to the Lender as soon as available prior
to the consummation of a Permitted Acquisition copies of any agreements entered
into by such Loan Party or Subsidiary in connection with such Permitted
Acquisition and shall deliver to the Lender such other information about such
Person or its assets as any Loan Party may reasonably require.

 

8.2.7     Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

 

 
-45-

--------------------------------------------------------------------------------

 

 

(i)     transactions involving the sale of inventory in the ordinary course of
business;

 

(ii)     any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party's or such Subsidiary's business;

 

(iii)     any sale, transfer or lease of assets by:

 

(A)     any Loan Party to another Loan Party;

 

(B)     any Subsidiary of the Parent Company that is not a Loan Party to another
Subsidiary of the Parent Company that is not a Loan Party;

 

(C)     any Subsidiary of the Parent Company that is not a Loan Party to a Loan
Party,  or any Loan Party to any Subsidiary of the Parent Company that is not a
Loan Party, in each case in the ordinary course of business substantially
consistent with past practice (“Ordinary Course”);

 

(D)     any Subsidiary of the Parent Company that is not a Loan Party to a Loan
Party, outside the Ordinary Course, provided that the consideration paid by such
Loan Party (x) must not be greater than fair market value of the assets sold,
transferred or leased, (y) if paid as Indebtedness, is permitted under Section
8.2.1 [Indebtedness], and (z) either (I) when added with the outstanding loans,
investments and advances made by Loan Parties in Subsidiaries of the Parent
Company that are not Loan Parties pursuant to Section 8.2.4(iv)(D) (not
including those set forth on Schedule 8.2.4), does not exceed $3,000,000 in the
aggregate at any time or (II) is set forth on Schedule 8.2.4; and

 

(E)     any Loan Party to any Subsidiary of the Parent Company that is not a
Loan Party, outside the Ordinary Course, provided that the consideration paid by
such Subsidiary (x) must not be less than fair market value of such sold,
transferred or leased assets, and, if paid as Indebtedness, is permitted under
Section 8.2.1 [Indebtedness], and (y) when added with the outstanding loans,
investments and advances made by Loan Parties in Subsidiaries of the Parent
Company that are not Loan Parties pursuant to Section 8.2.4(iv)(D), does not
exceed $5,000,000 in the aggregate;

 

(iv)     any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased;

 

(v)     sales, transfers, leases or other dispositions of assets of Immaterial
Subsidiaries;

 

 
-46-

--------------------------------------------------------------------------------

 

 

(vi)     dividends and distributions permitted by Section 8.2.5 [Dividends and
Related Distributions];

 

(vii)     investments, advances and loans permitted by Section 8.2.4 [Loans and
Investments];

 

(viii)     assignments, licenses and sublicenses of intellectual property in the
ordinary course of business; and

 

(ix)     the sale, transfer or lease of assets resulting from the facility
closures listed on Schedule 8.2.7 attached hereto.

 

8.2.8     Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction (a) is not otherwise prohibited by this
Agreement, (b) is in accordance with all applicable Law, and (c) either is
entered into with a Loan Party or, if entered into with a non-Loan Party, is
entered into in the ordinary course of business upon fair and reasonable
arm's-length terms.

 

8.2.9     Subsidiaries. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, own or create directly or indirectly any Subsidiary
other than:

 

(i)     any domestic Subsidiary, not designated as an Immaterial Domestic
Subsidiary, existing as of the Closing Date which has joined the Loan Documents
as a Guarantor as of the Closing Date (including any domestic Subsidiary that
the Lender and Borrowers agree in accordance with this Section 8.2.9 after the
Closing Date will no longer be designated as an “Immaterial Domestic
Subsidiary”);

 

(ii)     any Immaterial Domestic Subsidiary or Immaterial Foreign Subsidiary
(including any Subsidiary that the Lender and Borrowers agree in accordance with
this Section 8.2.9 to designate as an “Immaterial Domestic Subsidiary” or
“Immaterial Foreign Subsidiary”, as the case may be);

 

(iii)      any foreign Subsidiary, existing as of the Closing Date as to which,
if it is a 1st tier foreign Subsidiary and not an Immaterial Foreign Subsidiary
(including any foreign Subsidiary that the Lender and Borrowers agree in
accordance with this Section 8.2.9 after the Closing Date will no longer be
designated as an “Immaterial Foreign Subsidiary”), 65% of all issued and
outstanding equity interests of such 1st tier foreign Subsidiary is pledged to
the Lender under the Pledge Agreement, including delivery to the Lender of
documents necessary to grant and perfect Prior Security Interests to the Lender
in equity interests of such 1st tier foreign Subsidiary under U.S. law, all of
which is satisfactory in form and substance to the Lender;

 

(iv)     any domestic Subsidiary (other than any domestic Subsidiary that the
Lender and Borrowers agree in accordance with this Section 8.2.9 will be
designated as an “Immaterial Domestic Subsidiary”) created or acquired after the
Closing Date which joins the Loan Documents as a Guarantor by delivering to the
Lender a signed Guarantor Joinder and other documents in the forms described in
Section 7.1 [First Loans] modified as appropriate and in form and substance
satisfactory to the Lender; or

 

 
-47-

--------------------------------------------------------------------------------

 

 

(v)     any foreign Subsidiary (other than any foreign Subsidiary that the
Lender and Borrowers agree in accordance with this Section 8.2.9 will be
designated as an “Immaterial Foreign Subsidiary”) created or acquired after the
Closing Date as to which, if it is a 1st tier foreign Subsidiary and not an
Immaterial Foreign Subsidiary, 65% of all issued and outstanding equity
interests of such foreign Subsidiary is pledged to the Lender under the Pledge
Agreement, including delivery to the Lender of documents necessary to grant and
perfect Prior Security Interests to the Lender in equity interests of such
foreign Subsidiary under U.S. law and the laws of its jurisdiction if so
required by Lender, all of which is satisfactory in form and substance to the
Lender, provided that Lender shall not require perfection in such foreign
jurisdiction to the extent (i) such pledge would be unlawful under applicable
Law, and (ii) in the reasonable discretion of the Lender (in consultation with
the Borrowers), the costs and burdens of obtaining such pledge are excessive in
relation to the value of the security being afforded by such pledge;

 

provided that the designation of any Subsidiary as an Immaterial Subsidiary
shall be made by agreement among the Borrowers and Lender in writing, with the
understanding that any Subsidiary that materially contributes to the overall
assets or revenues of the Borrowers and their Subsidiaries, as reasonably
determined by the Lender, will not be designated as an Immaterial Subsidiary.

 

8.2.10     Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business if,
as a result, the general nature of the business in which the Loan Parties and
their Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the Loan
Parties and their Subsidiaries, taken as a whole, are engaged on the Closing
Date.

 

8.2.11     Fiscal Year. Each Borrower shall not, and shall not permit any
Subsidiary of the Borrowers to, change its fiscal year from the twelve-month
period ending the Sunday nearest to the last day of February, or the last day of
February, for each calendar year, without providing at least thirty (30) days’
prior written notice to the Lender.

 

8.2.12     Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without, if such change would be materially
adverse to the Lender, providing at least thirty (30) days' prior written notice
to the Lender. Notwithstanding the foregoing, if any Loan Party as a grantor
under the Pledge Agreement changes its jurisdiction of organization from that
listed on Schedule 6.1.2 or anyone other than such Loan Party as a grantor under
the Pledge Agreement comes to own any equity interests pledged under the Pledge
Agreement or if any new equity interests (whether by increase of amount or
creation of a new class or type, or otherwise) in any issuer referenced in the
Pledge Agreement exist, Borrowers shall provide Lender with immediate written
notice thereof and promptly deliver such documents, instruments or certificates
as Lender may require to perfect or continue perfection of its Lien pursuant to
the Pledge Agreement and promptly take any other actions required pursuant to
the Pledge Agreement.

 

 
-48-

--------------------------------------------------------------------------------

 

 

8.2.13     Maximum Funded Debt Ratio. The Loan Parties shall not at any time
permit the ratio of consolidated Funded Debt of the Borrowers and their
consolidated Subsidiaries to Consolidated EBITDA, calculated as of the end of
each fiscal quarter for the four immediately preceding fiscal quarters,
beginning with the fiscal quarter first ending after the Closing Date and
continuing thereafter, to exceed (i) 3.75 to 1.00 for the period from the
Closing Date to February 28, 2015, (ii) 3.50 to 1.00 for the period from March
1, 2015 to February 27, 2016, (iii) 3.00 to 1.00 for the period from February
28, 2016 to February 25, 2017, and (iv) 2.25 to 1.00 for all periods thereafter.

 

8.2.14     Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not
permit the Fixed Charge Coverage Ratio of the Borrowers and their consolidated
Subsidiaries, calculated as of the end of each fiscal quarter for the four
immediately preceding fiscal quarters, beginning with the fiscal quarter first
ending after the Closing Date and continuing thereafter, to be less than 1.10 to
1.00.

 

8.2.15     Minimum Domestic Liquid Assets; Quick Ratio. The Loan Parties
covenant and agree that (A) they shall not, and shall not permit the Borrowers
and their consolidated Subsidiaries to, maintain for the Borrowers and their
consolidated Subsidiaries less than an aggregate of $25,000,000 in cash,
securities for which there is an active market and/or commercial paper held at
all times in domestic deposit and investment accounts titled in the name of, and
under enforceable ownership of, a domestic Loan Party (i.e., organized in the
United States); and (B) they and their consolidated Subsidiaries shall maintain,
on a consolidated basis (i) cash plus marketable securities plus accounts
receivable, divided by (ii) current liabilities, to be calculated as of the end
of each fiscal quarter, beginning with the fiscal quarter first ending after the
Closing Date and continuing thereafter, in excess of (a) 10.50 to 1.00 for the
period from the Closing Date to February 28, 2015, (b) 10.00 to 1.00 for the
period from March 1, 2015 to February 27, 2016, (c) 8.50 to 1.00 for the period
from February 28, 2016 to February 25, 2017, and (d) 3.25 to 1.00 for all
periods thereafter.

 

8.2.16     Negative Pledges. Each of the Loan Parties covenants and agrees that
it shall not, and shall not permit any of its Subsidiaries to, enter into any
Agreement with any Person which, in any manner, whether directly or
contingently, prohibits, restricts or limits the right of any of the Loan
Parties from granting any Liens to the Lender.

 

8.3     Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Lender:

 

8.3.1     Quarterly Financial Statements. As soon as available and in any event
within ninety (90) calendar days after the end of each of the first three fiscal
quarters in each fiscal year of the Borrowers, financial statements of the
Parent Company and its Subsidiaries (including Borrowers), consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statement of income and consolidated statement of cash flows for
the fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by an Authorized Officer of the Borrowers as having been prepared in accordance
with GAAP, consistently applied, and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year. Delivery within the time period specified above of copies
of the Parent Company’s Report on Form 10-Q prepared in compliance with the
requirements thereunder and filed with the SEC shall be deemed to satisfy the
requirements of this Section.

 

 
-49-

--------------------------------------------------------------------------------

 

 

8.3.2     Annual Financial Statements.

 

8.3.2.1     Consolidated Financial Statements. As soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year of
the Borrowers, financial statements of the Parent Company and its Subsidiaries
(including Borrowers) consisting of a consolidated balance sheet as of the end
of such fiscal year, and related consolidated statement of income and
stockholders' equity and statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
reasonably satisfactory to the Lender as presenting fairly, in all material
respects, the financial position of the companies being reported upon and their
results of operations and cash flows and having been prepared in conformity with
GAAP. Delivery within the time period specified above of copies of the Parent
Company’s Report on Form 10-K prepared in compliance with the requirements
thereunder and filed with the SEC shall be deemed to satisfy the requirements of
this Section; and

 

8.3.2.2     Consolidating Financial Statements. As soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year of
the Borrowers, financial statements of the Parent Company and its Subsidiaries
(including Borrowers) consisting of a consolidating balance sheet as of the end
of such fiscal year, and related consolidating statement of income and
stockholders' equity and statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified
(subject to normal year-end audit adjustments) by an Authorized Officer of the
Borrowers as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

 

8.3.3     Certificates of the Borrowers. Concurrently with the financial
statements of the Borrowers furnished to the Lender pursuant to Sections 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements], a
certificate of the Borrowers signed by an Authorized Officer of the Borrowers in
the form of Exhibit 8.3.3.1 (each a “Compliance Certificate”).

 

8.3.4     Notices. Borrowers shall deliver to the Lender the following notices
and reports:

 

8.3.4.1     Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

 

 
-50-

--------------------------------------------------------------------------------

 

 

8.3.4.2     Litigation. Promptly after the commencement thereof, notice of any
action, suit, proceeding or investigation before or by any Official Body or any
other Person against any Loan Party or Subsidiary of any Loan Party which relate
to the Collateral or which if adversely determined would constitute a Material
Adverse Change.

 

8.3.4.3     Organizational Documents. If any amendment to the organizational
documents of any Loan Party is required to be delivered to Lender pursuant to
Section 8.2.12, within the time limits set forth in Section 8.2.12 [Changes in
Organizational Documents].

 

8.3.4.4     Erroneous Financial Information. Promptly and in any event within
five (5) Business Days in the event that the Borrowers or their accountants
conclude or advise that any previously issued financial statement, audit report
or interim review should no longer be relied upon or that disclosure should be
made or action should be taken to prevent future reliance.

 

8.3.4.5     ERISA Event. Promptly upon the occurrence of any ERISA Event with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party or any
Subsidiary of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,250,000.

 

8.3.4.6     Other Reports. Promptly upon their becoming available to the
Borrowers:

 

(i)     Financial Projections. If the Parent Company hereafter ceases to be
publicly traded on a U.S. stock exchange, within sixty (60) days after
commencement of each fiscal year of the Parent Company, the annual projections
of the Parent Company and its Subsidiaries for the then-current fiscal year.

 

(ii)     Material Management Letters. Any material reports, including material
management letters, submitted to the Borrowers by independent accountants in
connection with any annual, interim or special audit, and

 

(iii)     Other Material Information. A copy of each material public filing as
to any Loan Party or their Subsidiaries (or notice of the filing thereof on
EDGAR), and such other reports and information as the Lender may from time to
time reasonably request.

 

9.     DEFAULT

 

9.1     Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

 

 
-51-

--------------------------------------------------------------------------------

 

 

9.1.1     Payments Under Loan Documents. The Borrowers shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity) or Reimbursement Obligation or any interest on
any Loan or Reimbursement Obligation or any other amount owing hereunder or
under the other Loan Documents on the date on which such principal, interest or
other amount becomes due in accordance with the terms hereof or thereof;
provided, however, that the Borrowers shall have a grace period of two (2)
Business Days for the payment of amounts owing hereunder or under the other Loan
Documents other than principal.

 

9.1.2     Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

 

9.1.3     Breach of Negative Covenants or Visitation Rights. Any of the Loan
Parties shall default in the observance or performance of any covenant contained
in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative Covenants];

 

9.1.4     Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days (provided that no such grace period shall apply
to Sections 8.3.1 [Quarterly Financial Statements], 8.3.2 [Annual Financial
Statements] and 8.3.3 [Certificates of Borrowers]);

 

9.1.5     Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $2,250,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any such Indebtedness (whether or
not such right shall have been waived) or the termination of any commitment to
lend;

 

9.1.6     [reserved];

 

9.1.7     Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $2,250,000 in the aggregate, not covered by
insurance, shall be entered against any Loan Party or any Subsidiary of a Loan
Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;

 

9.1.8     Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

 

 
-52-

--------------------------------------------------------------------------------

 

 

9.1.9     Uninsured Losses; Proceedings Against Assets. There shall occur any
uninsured damage to or loss, theft or destruction of any of assets or properties
of a Loan Party or any Subsidiary of a Loan Party that constitutes a Material
Adverse Change, or any of the Loan Parties' or any of their Subsidiaries' assets
with a fair market value of $2,250,000 or greater are attached, seized, levied
upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter;

 

9.1.10     Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of any Loan Party or any
Subsidiary of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,250,000,
or (ii) any Loan Party or any Subsidiary of a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$2,250,000;

 

9.1.11     Change in Control. If any Change in Control shall occur; and

 

9.1.12     Relief Proceedings. (i) A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
thirty (30) consecutive days or a court shall enter a decree or order granting
any of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
(other than an Immaterial Subsidiary) ceases to be Solvent or admits in writing
its inability to pay its debts as they mature.

 

9.2     Consequences of Event of Default.

 

9.2.1     Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11 shall occur and be continuing, the Lender shall be under no further
obligation to make Loans or under no obligation to issue Letters of Credit and
the Lender may (i) by written notice to the Borrowers, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrowers to the Lender
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Lender without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (ii) require the Borrowers to, and the Borrowers
shall thereupon, deposit in a non-interest-bearing account with the Lender, as
cash collateral for its Obligations under the Loan Documents, an amount equal to
the maximum amount currently or at any time thereafter available to be drawn on
all outstanding Letters of Credit, and the Borrowers hereby pledge to the
Lender, and grant to the Lender a security interest in, all such cash as
security for such Obligations.

 

 
-53-

--------------------------------------------------------------------------------

 

 

9.2.2     Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lender shall be under no further obligations to make Loans hereunder and shall
be under no obligation to issue Letters of Credit and the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrowers to the Lender hereunder
and thereunder shall be immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived.

 

9.2.3     Set-off. If an Event of Default shall have occurred and be continuing,
the Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to the Lender or Affiliate, irrespective of whether or not the
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of the Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of the Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
the Lender or its Affiliates may have. The Lender agrees to notify the Borrowers
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

9.2.4     Application of Proceeds. From and after the date on which the Lender
has taken any action pursuant to this Section 9.2 and until all Obligations of
the Loan Parties have been paid in full, any and all proceeds received by the
Lender from any sale or other disposition of any Collateral, or any part
thereof, or the exercise of any other remedy by the Lender, shall be applied as
follows:

 

(i)     first, to reimburse the Lender for out-of-pocket costs, expenses and
disbursements, including reasonable attorneys' fees and expenses, incurred by
the Lender in connection with realizing on any Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lender for the reasonable maintenance,
preservation, protection or enforcement of, or realization upon, any Collateral,
including advances for taxes, insurance, repairs and the like and reasonable
expenses incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any Collateral;

 

(ii)     second, to the repayment of all Obligations then due and unpaid of the
Loan Parties to the Lender or its Affiliates incurred under this Agreement or
any of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge or Other Lender Provided Financial Services Obligations,
whether of principal, interest, fees, expenses or otherwise and to cash
collateralize the Letter of Credit Obligations, in such manner as the Lender may
determine in its discretion; and

 

 
-54-

--------------------------------------------------------------------------------

 

 

(iii)     the balance, if any, to the Loan Parties or as otherwise required by
Law.

 

10.     MISCELLANEOUS

 

10.1     Modifications, Amendments or Waivers. The Lender and the Borrowers, on
behalf of the Loan Parties, may from time to time enter into written agreements
amending or changing any provision of this Agreement or any other Loan Document
or the rights of the Lender or the Loan Parties hereunder or thereunder, or may
grant written waivers or consents hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Loan Parties and the Lender.

 

10.2     No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Lender in exercising any right, power, remedy or
privilege under this Agreement or any other Loan Document shall affect any other
or future exercise thereof or operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any further exercise thereof or of any
other right, power, remedy or privilege. The rights and remedies of the Lender
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which it would otherwise have.

 

10.3     Expenses; Indemnity; Damage Waiver.

 

10.3.1     Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Lender), and shall pay all
reasonable fees and time charges and disbursements for attorneys who may be
employees of the Lender, in connection with the participation of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Lender (including the reasonable fees, charges and disbursements
of any counsel for the Lender), and shall pay all reasonable fees and time
charges for attorneys who may be employees of the Lender in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Lender's regular employees and agents
engaged periodically, in accordance with Section 8.1.5, to perform audits of the
Loan Parties' books, records and business properties. Notwithstanding the
foregoing, the Borrowers shall be responsible for allocated costs of internal
counsel only during a post-Event of Default out-of-court restructuring or after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to a Loan Party.

 

 
-55-

--------------------------------------------------------------------------------

 

 

10.3.2     Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify and defend the Lender (and any agent thereof) and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) breach of representations, warranties or covenants of
the Borrowers under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of
Lender’s or such Indemnitee's obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.3.2 [Indemnification by the Borrowers]
shall not apply with respect to Taxes other than Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

If any such claim or action shall be brought against any Indemnitee, such
Indemnitee shall notify the Borrowers thereof, and the Borrowers shall be
entitled to participate in the defense against such claim, though all aspects of
the defense shall be principally managed by counsel selected by the Lender or
such Indemnitee (with the understanding that Lender and any other Indemnities
will not retain duplicative counsel for their representation, unless there are
conflicts necessitating separate counsel). Notwithstanding the foregoing, the
Borrowers, Lender and such Indemnitee may agree, in their discretion, in writing
to share a single counsel in any such claim or action, on such terms and
conditions as they may establish at such time.

 

Notwithstanding the foregoing, the Borrowers shall be responsible for allocated
costs of internal counsel only during a post-Event of Default out-of-court
restructuring or after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to a
Loan Party.

 

 
-56-

--------------------------------------------------------------------------------

 

 

10.3.3     Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, each Indemnitee and each Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee or any Loan Party (as
applicable), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 10.3.2 [Indemnification by
Borrowers] shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it, other than
through gross negligence or willful misconduct, through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

10.3.4     Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

10.4     Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

 

10.5     Notices; Effectiveness; Electronic Communication.

 

10.5.1     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier to the applicable party hereto at its address set forth on
Schedule 1.1(A).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

 
-57-

--------------------------------------------------------------------------------

 

 

10.5.2     Electronic Communications. Notices and other communications to the
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender or the Borrowers may, in their discretion,
agree to accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by them; provided that approval
of such procedures may be limited to particular notices or communications.
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

10.5.3     Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

10.6     Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

10.7     Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Loan Parties
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 10.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 

10.8     Successors and Assigns.

 

10.8.1     Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Lender
and the Lender may not assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.8.2 [Assignments by Lender], (ii) by way of
participation in accordance with the provisions of Section 10.8.3
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.8.4 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.8.3 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

 
-58-

--------------------------------------------------------------------------------

 

 

10.8.2     Assignments by Lender. The Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it). Any assignment by the Lender under this Section
10.8.2 when no Event of Default has occurred and is continuing shall be subject
to the Borrowers’ consent (not to be unreasonably withheld); provided, however,
that if the Lender has requested Borrowers’ consent and no consent (or refusal
to provide consent) has been received within ten (10) days, such consent shall
be deemed granted.

 

10.8.3     Participations. The Lender may at any time, without the consent of,
or notice to, the Borrowers, sell participations to any Person (other than a
natural person or any Borrower or any of the Borrowers' Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of the Lender's rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and/or the Loans owing to it); provided that (i) the
Lender's obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers and the Lender shall
continue to deal solely and directly with the Lender in connection with the
Lender's rights and obligations under this Agreement.

 

10.8.4     Certain Pledges. The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

 

10.9     Confidentiality.

 

10.9.1     General. The Lender agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its Affiliates' respective partners, directors, officers, employees,
agents, advisors and other representatives who need to know such Information
(the “Shared Affiliates”), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) to the
extent required in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations, (vii) with the consent of the Borrowers or (viii) to the
extent such Information (Y) becomes publicly available other than as a result of
a breach of this Section or (Z) becomes available to the Lender or any of its
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties, which source the Lender or its applicable Affiliates are
not actually aware to be bound by an obligation of confidentiality. If any
disclosure is made pursuant to clause (i) above of this Section to any Shared
Affiliate, such Shared Affiliates are obligated to maintain the confidential
nature of such Information the same as Lender is pursuant to this Section and,
if requested by the Borrowers, shall reasonably confirm said obligation in
writing. The Lender acknowledges that it has developed compliance procedures
regarding the use of material non-public information and it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Lender shall be responsible for any disclosure of Information by Shared
Affiliates or any Persons contemplated by clause (vi) above.

 

 
-59-

--------------------------------------------------------------------------------

 

 

10.9.2     Sharing Information With Affiliates of the Lender. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to one or more Borrowers or one or
more of their Affiliates (in connection with this Agreement or otherwise) by the
Lender or by one or more Subsidiaries or Affiliates of the Lender, and each of
the Loan Parties hereby authorizes the Lender to share any information delivered
to the Lender by such Loan Party and its Subsidiaries pursuant to this Agreement
to any such Subsidiary or Affiliate subject to the provisions of Section 10.9.1
[General].

 

10.10     Counterparts; Integration; Effectiveness.

 

10.10.1     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Lender, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
e-mail shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

 
-60-

--------------------------------------------------------------------------------

 

 

10.11     CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

 

10.11.1     Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of New York
(including for such purpose Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York) without regard to is conflict of laws
principles.

 

10.11.2     SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE CITY OF
NEW YORK (MANHATTAN BOROUGH) IN THE STATE OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

10.11.3     WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 10.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

 
-61-

--------------------------------------------------------------------------------

 

 

10.11.4     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

10.11.5     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, LENDER OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.12     USA Patriot Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each Loan
Party or Subsidiary of a Loan Party that opens an account. What this means: when
a Loan Party or Subsidiary of a Loan Party opens an account, the Lender will ask
for the business name, business address, taxpayer identifying number and other
information that will allow the Lender to identify the Loan Party or Subsidiary
of a Loan Party, such as organizational documents. For some businesses and
organizations, the Lender may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

 

10.13     Amendment and Restatement. This Agreement shall become effective on
the Closing Date and shall supersede all provisions of the Existing Credit
Agreement (as defined in the recitals hereto) as of the Closing Date. From and
after the Closing Date, all references made to the Existing Credit Agreement in
any Loan Document or in any other instrument or document shall, without more, be
deemed to refer to this Agreement, as amended, restated or otherwise modified.
This Agreement amends and restates the Existing Credit Agreement but is not
intended to be or operate as a novation or an accord and satisfaction of the
Existing Credit Agreement or the indebtedness, obligations and liabilities of
the Borrowers evidenced or provided for thereunder. The Loan Parties heretofore
executed and delivered certain Loan Documents,

 

 
-62-

--------------------------------------------------------------------------------

 

 

including without limitation, the Pledge Agreement. The Loan Parties hereby
acknowledge and agree that the Liens created and provided for by such Loan
Documents continue to secure, among other things, the Obligations arising under
this Agreement and the other Loan Documents, and the rights and remedies of the
Lender thereunder, the obligations of the Loan Parties thereunder, and the Liens
created and provided for thereunder remain in full force and effect and shall
not be affected, impaired or discharged hereby.

 

 
-63-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

  

 

BORROWER:

 

PARK ELECTROCHEMICAL CORP.


By:                                                               
Name:                                                          
Title:                                                            

 

 
 

--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

 

NELCO PRODUCTS, INC.


By:                                                                         
     
Name:                                                                          
Title:                                                                            

 

NELTEC, inc.

By:                                                                            
  
Name:                                                                          
Title:                                                                          
 

 

PARK AEROSPACE TECHNOLOGIES CORP.

By:                                                                           
  
Name:                                                                         
Title:                                                                       
   

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION

By:                                                                         

Name:                                                                    
Title:                                                                      

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(A)

 

COMMITMENT OF LENDER AND ADDRESSES FOR NOTICES

 

Page 1 of 2

 

Part 1 - Commitment of Lender and Address for Notice to Lender

 

Lender

Commitment

PNC Bank, National Association  

Two Tower Center Boulevard
East Brunswick, NJ 08816
Attention: Virginia Alling, Managing Director and Sr. VP
Telephone: (732) 220-3875
Telecopy: (732) 220-3621

$106,000,000

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(A)

 

COMMITMENTS OF LENDER AND ADDRESSES FOR NOTICES

 

Page 2 of 2

 

Part 2 - Addresses for Notices to Borrowers and Guarantors:

 

BORROWERS:

 

Name: Park Electrochemical Corp.
Address: 48 South Service Rd.
Melville, NY 11747
Attn: Matthew Farabaugh, VP and CFO
Telephone: (631) 465-3625
Telecopy: (631) 465-3100

 

GUARANTORS:

 

Name: c/o Park Electrochemical Corp.
Address: 48 South Service Rd.
Melville, NY 11747
Attn: Matthew Farabaugh, VP and CFO
Telephone: (631) 465-3625
Telecopy: (631) 465-3100

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a4.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a5.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a6.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a7.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a8.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a9.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a10.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a11.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a12.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a13.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a14.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a15.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a16.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a17.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a18.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a19.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a20.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a21.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a22.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a23.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a24.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a25.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a26.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a27.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a28.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a29.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a30.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a31.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a32.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a33.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a34.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a35.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a36.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a37.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a38.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a39.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a40.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a41.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a42.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a43.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a44.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a45.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a46.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a47.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a48.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a49.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a50.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a51.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a52.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a53.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a54.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a55.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a56.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a57.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a58.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a59.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a60.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a61.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a62.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a63.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a64.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a65.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a66.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a67.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a68.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a69.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a70.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a71.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a72.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a73.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a74.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a75.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a76.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a77.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a78.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a79.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a80.jpg]

 
 

--------------------------------------------------------------------------------

 

 

[a81.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a82.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a83.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a84.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a85.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a86.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a87.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a88.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a89.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a90.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a91.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a92.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a93.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a94.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a95.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a96.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a97.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a98.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a99.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a100.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[a101.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a102.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a103.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a104.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a105.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a106.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a107.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a108.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a109.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a110.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a111.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a112.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a113.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a114.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a115.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a116.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a117.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a118.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a119.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a120.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a121.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a122.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a123.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a124.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a125.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a126.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a127.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a128.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a129.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a130.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a131.jpg]

 